Opinion of the Court
George W. Latimer, Judge:
*
The event preceding this tragic affair commenced at approximately 6:00 p.m. on the night of August 18, 1957, at an Enlisted Men’s Club in Korea. Between that hour and 10:30 p.m., *477the accused had consumed the contents of not more than four bottles of beer. At that time, he left the Club and returned to his barracks where he changed his uniform to a set of fatigue clothing. He informed one of his soldier friends that he was going to kill someone and then departed from the barracks. He proceeded from there to a guard shack near the gate of his unit and, over the protest of the gate guard, obtained a carbine and a magazine of ammunition. He loaded the weapon and started away from the area by walking along the main supply road. The gate guard alerted the sergeant of the guard, who in turn notified the officer of the day. This officer proceeded to the shack and, after ascertaining the facts, moved a short distance up the road where he noticed a soldier with a carbine. By that time the individual, later identified as the accused, had reversed his course and was walking back toward the area. The officer shouted an order to him to return to the company area and surrender his weapon which was slung over the shoulder or carried at port arms. Several members of the company were assembled near the guard shack, and the officer was some ten feet closer to the accused than were they. When the order was given, the accused halted momentarily, raised his weapon and the officer shouted to the soldiers to take cover. The warning was too late for the weapon was fired and the bullet hit the gate guard in the back, severing the spinal cord with a resultant paralysis of the lower part of the body. Immediately after the weapon fired, the accused turned and fled but he was subsequently apprehended by the military police driving a misappropriated vehicle.
As a result of his misconduct, the accused was charged with lifting a weapon against, and willfully disobeying an order of, his superior officer, violations of Article 90, Uniform Code of Military Justice, 10 USC § 890, and assault with intent to commit murder, contrary to Article 184, Uniform Code of Military Justice, 10 USC § 934. He was found guilty of all offenses and sentenced to a dishonorable discharge, ten years’ confinement, and total forfeitures. The findings and sentence were affirmed by a board of review, and the accused petitioned this Court for relief, setting forth certain assignments of error. Attached to his petition was a medical report dated March S, 1958, which, out of an abundance of caution, caused us to order the record to be returned to a board of review for consideration of accused’s mental capacity and responsibility. Pursuant to our mandate, the board of review caused a board of officers to be appointed to determine accused’s mental responsibility for the offense and his mental capacity to assist his counsel in his defense at the time of the trial. The board of medical experts concluded the accused was legally sane, was competent to assist his counsel in his own defense, and suffered only from a character disorder which neither impaired his capacity to form a specific intent to kill nor interfered with his ability to identify the officer. One of the medical officers who signed the original psychiatric report furnished his diagnosis to the board of review and while it was at variance with the conclusions of the medical board, he relied principally upon panic as the cause of accused’s mental disorder. The board of review found the accused was sane, reaffirmed the findings and sentence, and we granted accused’s petition for review to consider the following issues:
(1) Whether the law officer erred in his definition of murder.
(2) Whether he prejudiced the accused by including in his instruction a statement that insanity could be easily feigned.
The facts necessary to a resolution of those issues will be included in the subsequent discussion of each.
II
In his first instructions on the offense of assault with intent to commit murder, the law officer gave the appropriate elements of the offense and then proceeded to define the crime of murder. In this definition, he relied on Article 118(3) of the Code, 10 USC § 918, which defines murder as an un*478lawful killing without justification or excuse when an accused is engaged in an act which is inherently dangerous to others and evinces a wanton disregard of human life. At the completion of his instructions, trial and defense counsel requested an out-of-court hearing, and during the discussion they convinced the law officer that he had used an improper definition for the crime of murder. It was their contention that under our prior decisions the law officer must limit the court-martial to that particular type of murder which is predicated on a specific intent to kill. While that assertion may perhaps be arguable, cf. United States v Woodson, 3 USCMA 372, 375, 12 CMR 128; United States v Barnes, 5 USCMA 792, 794, 19 CMR 88, we need not pass on that question, for the accused was benefited by the action taken. In any event, the law officer concluded that counsel were correct in their assertion, and he thereupon reconvened the court, admonished that his former instruction be disregarded, and submitted the following as a substitute:
“Let the record reflect that a hearing was had out of the hearing of the court, attended by the law officer, trial and defense counsel, and the accused, and the reporter. The hearing will be appended to the record and marked Appellate Exhibit I.
“I have instructed the court previously in the elements concerning the Specification of Charge II. I instruct the court now to disregard those instructions. I will give other instructions. Again, as to the Specification of Charge II, the court is advised that to find the accused guilty of Charge II it must be satisfied by legal and competent evidence beyond a reasonable doubt. That, at the time and place alleged, and in the manner alleged, the accused, without justification or excuse and with unlawful force or violence, did bodily harm to Richard Williams; That, the accused intended to commit murder; and, That, under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
“To define an intent to kill, That at the time of the shooting the accused had a design to kill; That the shooting was without justification or excuse and an unlawful act of the accused as alleged.”
It is now asserted by appellate defense counsel that the foregoing instruction was erroneous and prejudicial to the accused. We agree that the instruction is not well phrased and lacks the clarity which should be present in a charge to the 'court, but we disagree with the contention that it was prejudicially erroneous.
It is contended that the pause between the paragraphs indicated by the record would cause confusion. We do not know whether the law officer paused at that point, but that is of little significance for in both paragraphs he was talking about one particular specification. It is to be noted that the elements of the offense are properly set out in the first paragraph of the instruction, and the second would be accurate had the law officer used the term intent to commit murder rather than the words intent to kill. However, the words are not foreign to each other, and, for reasons which will hereinafter appear, we are certain the court understood that it had to find an intent to kill before it could return a finding of assault with intent to murder.
There was only one specification under Charge II and that alleged:
“In that Specialist Third Class Lyman L Richards, US Army, Company E, 51st Signal Battalion (Corps), did, at Army Post Office 358, on or about 18 August 1957, with intent to commit murder, commit an assault upon Private Richard Williams, Junior, by shooting him in the back with a carbine.”
The only person wounded by the firing of the weapon was the named victim, Richard Williams, and the instruction is applicable only to the offense against him. It required that the court-martial must find beyond a rea*479sonable doubt that at the time of the shooting the accused had a design to kill, and it was so hedged in with the' first part of the instruction that it would not be reasonably possible for a court member to interpret its provisions to apply to any specification except the one alleging an assault with intent to commit murder. Intent to kill was embraced within the allegations of the offense charged, and none of the other types of murder are mentioned in the instructions. Therefore, regardless of the inaccurate use of words, when the instruction is considered as a whole the court had to find beyond a reasonable doubt, inter alia, the following elements: (a) bodily harm (assault); (b) unlawful force and violence; (c) lack of justification or excuse; (d) a design to kill; and (e) conduct to the discredit of the service or to the prejudice of good order. Those elements meet the minimal requirements of the law.
The trial incidents reflected in the record support our conclusion that the inept use of the word kill was considered of no importance at the trial level. Both counsel for the Government and the accused were satisfied that the instruction as given properly informed the court of the elements of the particular offense. In an out-of-court conference, they had discussed the matter with the law officer, and they were apprised that he intended to give corrective instructions. They heard the amended instruction given in open court and, upon interrogation by the law officer, both indicated satisfaction with the correction. At worst, the instruction lacks preciseness, and, in that situation, if the defense had any reservations about its accuracy, clarification or amplification should have been requested. The absence of any such request lends color to our belief that any deficiency escaped detection and, accordingly, was harmless.
Ill
The second issue involves the instruction given by the law officer on the defense of insanity. In setting out the standards for that defense, the law officer included the following statement in his charge:
“. . . In determining this issue of fact, you are entitled to consider the evidence introduced at the trial pertaining to the sanity of the accused in the light of your common sense and your general knowledge of human nature and the ordinary affairs of life. Thus, you may consider that the general experience of mankind is that most people are sane and that insanity may be feigned with ease. This general experience may be taken into account in weighing the evidence pertaining to the issue of the accused’s sanity. The burden of proving the sanity of the accused beyond a reasonable doubt, like every other fact necessary to establish the offense charged, is on the prosecution. If, in the light of all the evidence, taking into consideration your general knowledge of human nature and the ordinary affairs of life, you have a reasonable doubt as to the mental responsibility of the accused at the time of the alleged offense, you must find the accused not guilty of that offense.”
The particular portion of the instruction to which the accused objects is that which states that insanity may be feigned easily. Such a statement may be found in our opinion in United States v Biesak, 3 USCMA 714, 721, 14 CMR 132, but without debating its validity, we believe it inadvisable and undesirable to include an exposition on that subject in an instruction. It adds a doubtful and controversial hypothesis to an instruction for no good purpose. However, in the light of this record, the statement is innocuous. At the time of the trial, there was medical testimony that the accused was legally sane at all relevant dates and that his mental condition was the product of a personality or character disorder. Aside from his bizarre conduct, the only other evidence touching on the issue was a statement by the investigating officer that he did not believe the accused was rational because of the nature of the offense and the informa*480tion he had read in a psychiatric report which showed the accused to be legally sane. His statement is not inconsistent with the medical testimony in that the doctor who examined the accused characterized him as suffering from a disorder which the doctor catalogued as a paranoiac personality. Such a disorder might cause the accused to act irrationally, but that does not mean mental responsibility is raised reasonably as an issue. It may well be that the accused shot the victim in a fit of anger or rage or because he was being harassed by others. Those influences might cause one to depart from the normal behavior of sane persons, but there is no testimony in the record that accused was taunted on the night the instant offenses were committed, nor that he became enraged. Accordingly, the evidence is not sufficient to raise the issue of legal insanity either as it might exculpate or raise lesser included offenses. In spite of the absence of evidence to raise the issue, the law officer gave the accused the benefit of an instruction, and he made it certain to the court members that the prosecution must prove accused’s sanity beyond a reasonable doubt. In the light of that, the casual statement that insanity might be feigned easily is considered harmless.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.